Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	This communication is a notice of allowability in response to the previous office action response. Claim(s) 1-20 are allowed. 

Response to Arguments
35 USC § 101
	Applicant arguments, see page(s) 10-23, filed on March 15, 2021, with respect to Claim(s) 1-20 have been fully considered and are persuasive. The 35 USC § 101 rejection has been withdrawn.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this examiner’s amendment was given in an authorization email by Ali Assar on May 25, 2021. 


	executing, on the processor, instructions that cause the computing device to perform operations, the operations comprising:
		retrieving parking data of a parking region from a plurality of data sources, wherein the parking data is filtered to remove outlier parking occupancy data that deviates greater than a threshold from parking occupancy data provided by data sources that provided similar parking occupancy data;
in response to determining that no parking data is available for one or more parking spaces, estimating parking occupancy data for the one or more parking spaces based upon nearby parking space occupancy, parking meter expiration estimations, and traffic flow of a parking lot comprising the parking spaces;
		identifying a set of available parking spaces within the parking region based upon the parking data and the estimated parking occupancy data;
		computing routes from a current location of a first vehicle to the set of available parking spaces;
		determining a parking space fill order of parking spaces to sequentially fill based upon a congestion metric to reduce congestion within the parking region, wherein the congestion is identified from an evaluation of data acquired over a network from slow moving or stopped vehicles along routes within the parking region;
ranking the routes based upon a ranking metric to create a set of ranked routes, wherein the ranking metric is used to rank the routes to parking spaces based 
		computing second routes from a second location of a second vehicle to one or more available parking spaces within the parking region;
		determining a second parking space fill order of parking spaces to sequentially fill based upon the congestion metric to reduce congestion within the parking region;
		ranking the second routes based upon a second ranking metric to create a second set of ranked routes, wherein the second ranking metric is used to rank the second routes to parking spaces based upon correlations of the second routes being proximate to a second next parking space to fill of the second parking space fill order to reduce the congestion within the parking region; and
		providing, to one or more display devices, one or more routes associated with allowing a plurality of vehicles, comprising the first vehicle and the second vehicle, to concurrently park in the parking region without a vehicle blocking or waiting on another vehicle, wherein the providing one or more routes comprises:
			providing, to a first display device associated with the first vehicle, a route, of the set of ranked routes, to a parking space based upon the route having a ranking above a threshold; and
			providing, to a second display device associated with the second vehicle, a second route, of the second set of ranked routes, to a second parking space based upon the second route having a second ranking above a second threshold.


	acquiring the data, comprising at least one of GPS data, vehicle camera data, or telemetry data, over the network from the vehicles located within the parking region; and
	evaluating the data to identify the vehicles that are stopped or slow moving along the routes to identify the congestion within the parking region.

3.	(Previously Presented) The method of claim 1, wherein determining a parking space fill order comprises:
	specifying an order to fill parking spaces in a manner that reduces congestion for vehicles entering the parking region and traveling within the parking region to parking spaces.

4.	(Previously Presented) The method of claim 1, wherein the determining a parking space fill ordering comprises:
	defining a set of parking rows within the parking region;
	specifying a row fill order for the set of parking rows;
	specifying a parking space fill order for parking spaces within the set of parking rows; and 
	determining the parking space fill ordering based upon the row fill order and the parking space fill order.

5.	(Previously Presented) The method of claim 1, comprising:


6.	(Previously Presented) The method of claim 1, comprising:
	aggregating the parking data to create aggregated parking data, wherein parking occupancy data from data sources identified as providing more precise data is weighted higher than parking occupancy data from data sources identified as providing less precise data; and
identifying the set of available parking spaces within the parking region based upon the aggregated parking data.

7.	(Previously Presented) The method of claim 1, comprising:
	determining that a first data source of first parking data is a first type of data provider;
	determining that a second data source of second parking data is a second type of data provider; and
	weighting the first parking data higher than the second parking data based upon the first data source being the first type of data provider and the second data source being the second type of data provider that provides less accurate data than the first type of data provider. 

8.	(Original) The method of claim 7, wherein the first type of data provider is a real-time data provider and the second type of data provider is a non-real-time data provider.


10.	(Previously Presented) The method of claim 1, comprising:
providing automated routing and navigation for the route to an autonomous driving functionality of the first vehicle for autonomously routing the first vehicle to the parking space, wherein the autonomous driving functionality automatically drives the vehicle to the parking space based upon the route.

11.	(Original) The method of claim 1, comprising:
	providing a parking meter reservation user interface for reserving the parking space.

12.	(Original) The method of claim 11, comprising:
	responsive to a user reserving the parking space through the parking meter reservation user interface, designating the parking space as a reserved parking space and starting a parking timer.

13.	(Original) The method of claim 12, comprising:
	responsive to the user parking within the reserved parking space within a threshold time, designating the parking space as an occupied parking space.

14.	(Original) The method of claim 13, comprising:


15.	(Original) The method of claim 13, comprising:
	responsive to receiving a parking space bid solicitation request from the user before the parking timer expires, sending a parking space takeover opportunity to a second user. 

16.	(Original) The method of claim 1, comprising:
	identifying a set of users interested in the parking space;
	providing the set of users with access to a parking space bidding interface; and
	granting parking access to the parking space based upon an evaluation of one or more parking bids submitted through the parking space bidding interface.

17.	(Currently Amended) A computing device comprising:
a processor; and
memory comprising processor-executable instructions that when executed by the processor cause performance of operations, the operations comprising:
		retrieving parking data of a parking region from a plurality of data sources, wherein the parking data is filtered to remove outlier parking occupancy data that deviates greater than a threshold from parking occupancy data provided by data sources that provided similar parking occupancy data;
in response to determining that no parking data is available for one or more parking spaces, estimating parking occupancy data for the one or more parking spaces based upon nearby parking space occupancy, parking meter expiration estimations, and traffic flow of a parking lot comprising the parking spaces;
		identifying a set of available parking spaces within the parking region based upon the parking data and the estimated parking occupancy data;
		computing routes from a current location of a first vehicle to the set of available parking spaces;
		determining a parking space fill order of parking spaces to sequentially fill based upon a congestion metric to reduce congestion within the parking region, wherein the congestion is identified from an evaluation of data acquired over a network from slow moving or stopped vehicles along routes within the parking region;
ranking the routes based upon a ranking metric to create a set of ranked routes, wherein the ranking metric is used to rank the routes to parking spaces based upon correlations of the routes being proximate to a next parking space to fill of the parking space fill order to reduce the congestion within the parking region;
		computing second routes from a second location of a second vehicle to one or more available parking spaces within the parking region;
		determining a second parking space fill order of parking spaces to sequentially fill based upon the congestion metric to reduce congestion within the parking region;
		ranking the second routes based upon a second ranking metric to create a second set of ranked routes, wherein the second ranking metric is used to rank the second routes to parking spaces based upon correlations of the second routes being proximate to a second next parking space to fill of the second parking space fill order to reduce the congestion within the parking region; and
		providing, to one or more display devices, one or more routes associated with allowing a plurality of vehicles, comprising the first vehicle and the second vehicle, to concurrently park in the parking region without a vehicle blocking or waiting on another vehicle, wherein the providing one or more routes comprises:
			providing, to a first display device associated with the first vehicle, a route, of the set of ranked routes, to a parking space based upon the route having a ranking above a threshold; and
			providing, to a second display device associated with the second vehicle, a second route, of the second set of ranked routes, to a second parking space based upon the second route having a second ranking above a second threshold
		

		

		

		
		

18.	(Currently Amended) The computing device of claim 17, the operations comprising:
	acquiring the data, comprising at least one of GPS data, vehicle camera data, or telemetry data, over the network from the vehicles located within the parking region; and
evaluating the data to identify the vehicles that are stopped or slow moving along the routes to identify the congestion within the parking region
	
	
	
	

19.	(Currently Amended) A non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations, the operations comprising:
	retrieving parking data of a parking region from a plurality of data sources, wherein the parking data is filtered to remove outlier parking occupancy data that deviates greater than a threshold from parking occupancy data provided by data sources that provided similar parking occupancy data;
in response to determining that no parking data is available for one or more parking spaces, estimating parking occupancy data for the one or more parking spaces based upon nearby parking space occupancy, parking meter expiration estimations, and traffic flow of a parking lot comprising the parking spaces;
	identifying a set of available parking spaces within the parking region based upon the parking data and the estimated parking occupancy data;
computing routes from a current location of a first vehicle to the set of available parking spaces;
	determining a parking space fill order of parking spaces to sequentially fill based upon a congestion metric to reduce congestion within the parking region, wherein the congestion is identified from an evaluation of data acquired over a network from slow moving or stopped vehicles along routes within the parking region;
ranking the routes based upon a ranking metric to create a set of ranked routes, wherein the ranking metric is used to rank the routes to parking spaces based upon correlations of the routes being proximate to a next parking space to fill of the parking space fill order to reduce the congestion within the parking region;
	computing second routes from a second location of a second vehicle to one or more available parking spaces within the parking region;
	determining a second parking space fill order of parking spaces to sequentially fill based upon the congestion metric to reduce congestion within the parking region;
	ranking the second routes based upon a second ranking metric to create a second set of ranked routes, wherein the second ranking metric is used to rank the second routes to parking spaces based upon correlations of the second routes being proximate to a second next parking space to fill of the second parking space fill order to reduce the congestion within the parking region; and
	providing, to one or more display devices, one or more routes associated with allowing a plurality of vehicles, comprising the first vehicle and the second vehicle, to concurrently park in the parking region without a vehicle blocking or waiting on another vehicle, wherein the providing one or more routes comprises:
providing, to a first display device associated with the first vehicle, a route, of the set of ranked routes, to a parking space based upon the route having a ranking above a threshold; and
		providing, to a second display device associated with the second vehicle, a second route, of the second set of ranked routes, to a second parking space based upon the second route having a second ranking above a second threshold


	

	

	

20.	(Currently Amended) The non-transitory machine readable medium of claim 19, the operations comprising:
	acquiring the data, comprising at least one of GPS data, vehicle camera data, or telemetry data, over the network from the vehicles located within the parking region; and
	evaluating the data to identify the vehicles that are stopped or slow moving along the routes to identify the congestion within the parking region
	
	
	

Allowable Subject Matter
Independent Claim(s) 1, 17, and 19 are distinguished from the art.
Krivacic et al. (EP 2772876 A1). Krivacic et al. teaches a parking services that is able to identify parking space availability. The parking server will receive parking data from multiple sensors, which, the server is able to remove a list of available parking spaces that are considered to be occupied. Krivacic et al., further, teaches that the server will be able to provide ranked routes to a parking space to a user’s mobile device. However, Krivacic et al., doesn’t explicitly teach ranking a first and second routes using different metrics, which, the routes will be provided to separate devices for routing different vehicles concurrently to different parking regions to prevent vehicles from blocking or waiting on another vehicle to park. 
Woodard et al. (US 8,947,261). Woodard et al. teaches that parking information can be provided to a user, which, outlier data can be removed. Woodard et al., further, teaches that the parking data can be pulled from various data providers and sensors that is used to update the parking data in real-time. However, Woodard et al., doesn’t explicitly teach ranking a first and second routes using different metrics, which, the routes will be provided to separate devices for routing different vehicles concurrently to different parking regions to prevent vehicles from blocking or waiting on another vehicle to park.
Tillotson et al. (US 2006/0250278). Tillotson et al. teaches finding parking spaces with a predictive model when there is no current sensor data available. 
Dance et al. (US 2015/0161891). Dance et al. teaches occupancy data will be acquired based on time, which, is a function of payment data and occupancy data. The information will be pulled from sensors, which, the sensors can include parking meter associated with two or more parking spaces as well as for parking spaces that are missing sensors. However, Dance et al., doesn’t explicitly teach ranking a first and second routes using different metrics, which, the routes will be provided to separate devices for routing different vehicles concurrently to different parking regions to prevent vehicles from blocking or waiting on another vehicle to park.
“Smart parking software could ease congestion, save time,” by Melanie Lefkowitz, Cornell Chronicle, June, 8, 2020, (hereinafter Smart). Smart teaches a parking software will route vehicles to empty parking spaces in order to allow drivers know which parking garage spots are available quicker. Smart, further, teaches the parking app can use various data information to determine the optimal path to the parking garage, see page 1. Examiner, respectfully, notes that the prior art date fails to beat applicant’s priority date. 

	Dependent Claim(s) 2-16, 18, and 20 are distinguished from the art of record for at least the reasons outlined above for Independent Claim(s) 1, 17, and 19, respectively, due to their respective dependence.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628